Citation Nr: 0420231	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 1, 1988, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Q. Davis, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1999, by the Regional Office (RO) at New Orleans, Louisiana, 
which denied the veteran's claim for an effective date prior 
to August 1, 1988, for the grant of service connection for 
PTSD.  The veteran perfected a timely appeal to that 
decision.  The veteran appeared and offered testimony at a 
hearing before a hearing officer at the RO in June 2000.  A 
transcript of that hearing is of record.  In May 2001, the 
veteran appeared and offered testimony at a hearing before a 
Member of the Board sitting at the RO.  A transcript of that 
hearing is also of record.  In August 2001, the Board upheld 
the RO's denial of the claim.  The veteran duly appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In an Order dated in January 2003, the Court vacated the 
Board's August 2001 decision and remanded this matter for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA).  By letter dated in May 2003, the Board informed the 
veteran that the Veterans Law Judge who conducted his May 
2001 Travel Board hearing was no longer employed by the Board 
and that, since the law requires that that same individual 
participate in any decision made on the claimant's appeal, 
the veteran had the right to request another hearing before 
another Veterans Law Judge.  In June 2003, the veteran 
requested a hearing before a Board member sitting at the RO.  
Subsequently, in July 2003, the Board remanded the case to 
the RO for the purpose of scheduling the veteran for a 
requested Travel Board hearing.  In January 2004, the veteran 
testified before the undersigned Veterans Law Judge at the 
RO.  A transcript of that hearing is of record.  The case now 
is before the Board for further appellate consideration.  

For the reasons expressed below, the matter of an earlier 
effective date is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action on his part is required.   


REMAND

The Court remanded the matter of entitlement an effective 
date earlier than August 1, 1988, for the grant of service 
connection for PTSD for additional consideration of the 
claim, in light of the provisions of the VCAA, codified in 
part at 38 U.S.C.A. §§ 5103, 5103A and implemented at 38 
U.S.C.A. § 3.159, which amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

The Court order, dated in January 2003, found that the August 
2001 Board decision failed to discuss the amended duty to 
notify.  Specifically, the Court noted that the Board failed 
to discuss the requirement that VA, in providing notice to 
the appellant of the information and evidence necessary to 
substantiate his claim, must indicate which portion of any 
such information or evidence is to be provided by which 
party.  Further, the Court found that the Board failed to 
discuss whether any document in the record satisfied that 
requirement.  See 38 U.S.C.A. § 5103A (West 2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

At the hearing in January 2004, the duty to notify 
requirements of the VCAA were discussed and it was noted that 
the Board, in the decision of August 2001 which was vacated, 
had stated that an effective date prior to a Board decision 
issued in May 1988 was not possible, absent a finding of 
clear and unmistakable error in the Board decision.

The Board notes that the RO has not issued a VCAA notice 
letter to the appellant in connection with his appeal of 
entitlement to an effective date prior to August 1, 1988, for 
the grant of service connection for PTSD.  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of the specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to readjudicating the 
claim for an earlier effective date.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  As noted 
above, it would appear that the veteran 
must allege and show CUE in the May 1988 
Board decision in order to establish 
entitlement to an effective date prior 
August 1, 1988, for the grant of service 
connection for PTSD.

2.  After completing the action requested 
above, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
effective date prior to August 1, 1988, 
for the grant of service connection for 
PTSD in light of all pertinent evidence 
and legal authority.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

